DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 6-9, 19-21, 24, and 25 stand rejected under Section 103.  Claims 2, 4, 5, 7-9, and 19-25 stand rejected under Section 112(b).  Claims 2, 4, 5, 7, 8, and 19-25 stand objected to for informalities.  Claims 10-18 stand withdrawn as directed to an unelected method.  The drawings and specification stand objected to.
Applicants amended claims 1, 2, 4-6, 19, and 22-24, and canceled claims 9 and 25.  Applicants provided amendments to the specification and replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address most of the objections and are accepted and entered.  No new matter has been added.  The objections to the drawings which applicants addressed are withdrawn, and the remaining objections are re-stated, below.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The Office notes that applicants included two paragraphs [0075] with duplicate changes.  The Office has added a note to its internal staff that the first paragraph [0075] should be entered and the second paragraph [0075] ignored as a duplicate.

Section 112(b) rejections: Applicants’ amendments overcome part of the Section 112(b) rejections and introduce additional bases for Section 112(b) rejections.  The Section 112(b) rejections that were addressed are withdrawn.  The remaining bases are re-stated, below, along with new Section 112(b) rejections.
Section 103 rejections: Applicant's arguments filed December 16, 2021 have been fully considered and they are persuasive as to the rejections based on Chen as a primary reference.  However, applicants did not address the rejections based on Ganesan as a primary reference.  Rejections of claims 1 and 19 based on Ganesan are below.
Drawings
The drawings were received on December 16, 2021.  These drawings are accepted and entered.
The drawings are objected to because of the following informalities:
(a) reference character “110” has been used to designate both a carrier die and a die pad in Figure 1B.  Please change the die pad to “170”.

    PNG
    media_image1.png
    346
    893
    media_image1.png
    Greyscale
 
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19-24 are objected to because of the following informalities:
Claim 19, line 4: Change “packages” to “package” to make the reference to “package substrate” consistent with line 2.
Claims 20-24 are objected to for depending from objected-to base claim 19.
Claim 21, line 3: Add “package” before “substrate”.  See claim 19, line 2.
and the top surface of the mold….”  This claim limitation appears to have been overlooked in the amendment.  Compare with the amendments to claim 6.  Please review.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  This claim requires a mold “over and around a first die and a first via” and a first redistribution layer on a top surface of the first die.  Having eliminated the limitation “the first redistribution layer on … a top surface of the mold”, this claim language appears to be directed to applicants’ Figure 1B, not applicants’ over and around the first die.  Because portions of claim 1 appear to conflict with other requirements of claim 1, claim 1 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as having a mold over the first die and the first redistribution layer on a top surface of the first die, with the mold in between.
Claims 2-8 are rejected for depending from rejected base claim 1. 
Regarding claim 4, which depends from claim 2: Claim 2, lines 7-8, requires that “the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via or the second via….”  Claim 4 requires that “the first redistribution layer is not disposed on the first and second vias.”  (emphasis added).  This language can be interpreted as (a) conflicting because claim 2 requires the first redistribution layer to be on the first via or the second via while claim 4 can be interpreted as requiring that the first redistribution layer can be on neither the first via or the second via, or (b) the first redistribution layer is limited to being on only one of the first via or the second via, but not both, per claim 4.  Because the claim is confusing, claim 4 is rejected as indefinite.
Claim 5 is rejected for depending from rejected base claim 4.
Regarding claim 6, which depends from claim 1: This claim requires that the first redistribution layer dispose one or more conductive pads on corresponding ones of the third via and the top surface of the first die.  This claim language raises a question about the scope as to whether (a) multiple conductive pads are disclosed on each of the third 
Regarding claim 19:  This claim requires a mold “over and around a first die and a first via” and a first redistribution layer on a top surface of the first die.  Having eliminated the limitation “the first redistribution layer on … a top surface of the mold”, this claim language appears to be directed to applicants’ Figure 1B, not applicants’ Figure 1A.  However, to the extent that the claim language requires the first redistribution layer to be directly on the top surface of the first die, this claim requirement conflicts with the claim requirement that the mold be over and around the first die.  Because portions of claim 19 appear to conflict with other requirements of claim 19, claim 19 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as having a mold over the first die and the first redistribution layer on a top surface of the first die, with the mold in between.
Claims 21-24 are rejected for depending from rejected base claim 19.
Regarding claim 22, which depends from claim 20: Claim 20, lines 8-9, requires that “the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via or the second via….”  Claim 22 requires that “the first redistribution layer is only disposed on the top surface of the first die and the first redistribution layer is not disposed on the first and second vias.”  (emphasis added).  This language can be interpreted as (a) conflicting because claim 20 requires the first redistribution layer to be on the first via or the second via while claim 22 can be 
Claim 23 is rejected for depending from rejected base claim 22.
Regarding claim 24 which depends from claim 19: This claim requires that the first redistribution layer dispose one or more conductive pads on corresponding ones of the third via and at least one of the top surface of the first die and the top surface of the mold.  This claim language raises a question about the scope as to whether (a) multiple conductive pads are disclosed on each of the third via and the top surface of the first die and/or mold, and (b) there is a one-to-one correspondence between (1) the conductive pad and the third via, and (2) the conductive pad and the top surface of the first die and/or mold. Because the claim language is not clear, claim 24 is rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan, WIPO Pat. Pub. No. WO 2016007176, Figure 4, and further in view of Ganesan Figures 1 and 2b, Chen, U.S. Pat. Pub. No. 2011/0227220 [hereinafter Chen ’220], and Pagaila, U.S. Pat. Pub. No. 2011/0298101, Figure 8.
Ganesan, Figures 1, 4:

    PNG
    media_image2.png
    314
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    756
    507
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    164
    518
    media_image4.png
    Greyscale

Chen ’220, Figures 1, 2:

    PNG
    media_image5.png
    290
    449
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    397
    434
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    262
    403
    media_image7.png
    Greyscale

Regarding claim 1: Ganesan Figure 4 discloses a semiconductor package, comprising: a mold (108) around a first die (102a) and a first via (113), wherein the first via (113) extends through the mold (108) and is adjacent to an edge (103) of the first die (102a); a first redistribution layer (105a, shown in Ganesan Figure 2b) on a top surface of the first die (102a), wherein the first redistribution layer (105a) includes a conductive pad; and a second die (102b) having a bump or pillar (105) coupled to an active surface on a bottom surface of the second die (102b), wherein the bump or pillar (105) of the second die (102b) is coupled to the first redistribution layer (105a), wherein the first redistribution layer (105a) couples the second die (102b) to the first die (102a), wherein the second die (102b) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (102a) and the second edge is positioned outside the footprint of the first die (102a).  Ganesan specification ¶¶ 47-53, 16-29, 32.  Ganesan does not disclose that the mold is over the first die, and does not disclose a solder ball coupled to a die pad on a bottom surface of the second die.
Id. ¶¶ 28-32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chen ’220 Figure 2 mold and die pad design in Ganesan because the modification would have involved a selection of a known design based on its suitability for its intended use. 
Pagaila Figure 8, directed to a similar package design, discloses a semiconductor package (220), comprising: a mold (176) over and around a first die (170) and a first via (178), wherein the first via (178) extends through the mold (176) and is adjacent to an edge of the first die (170); a first redistribution layer (182) on a top surface of the first die (170), wherein the first redistribution layer (182) includes a 
Regarding claim 19: Ganesan Figure 4 discloses a semiconductor packaged system (400), comprising up to three package-on-packages (POPs) (processor (404), and two communication chips (406)) on a package substrate (motherboard (402)), and the package-on-package each can include the design of assembly (100) of Ganesan Figure 1, which discloses a substrate (104 of another POP package) on a package substrate (402); a die (102a of the other POP package) on the substrate (104 of the other POP package), wherein the POP includes: a mold (108) around a first die (102a) and a first via (113), wherein the first via (113) extends through the mold (108) and is adjacent to an edge (103) of the first die (102a); a first redistribution layer (105a, shown in Ganesan Figure 2b) on a top surface of the first die (102a), wherein the first redistribution layer (105a) includes a conductive pad; and a second die (102b) having a bump or pillar (105) coupled to an active surface on a bottom surface of the second die (102b), wherein the bump or pillar (105) of the second die (102b) is coupled to the first redistribution layer (105a), wherein the first redistribution layer (105a) couples the second die (102b) to the first die (102a), wherein the second die (102b) has a first edge 
Chen ’220 Figure 2 discloses a modification of Chen ’220 Figure 1 after a die (118) is stacked on package (100), and thus is also directed to packaging.  Chen ’220 Figure 1 discloses a semiconductor package (100), comprising: a mold (104) over and around a first die (102) and a first via (152), wherein the first via (152) extends through the mold (104) and is adjacent to an edge of the first die (102); a first redistribution layer (138) on a top surface of the first die (102), wherein the first redistribution layer (138) includes a location for a stud bump (114).  Chen ’220 specification ¶¶ 24-27, 33-38. Chen ’220 Figure 2 includes a second die (118) having a stud bump (114) coupled to a die pad (120) on a bottom surface of the second die (118), wherein the stud bump (114) of the second die (118) is coupled to the first redistribution layer (138), wherein the first redistribution layer (138) couples the second die (118) to the first die (102).  Id. ¶¶ 28-32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Chen ’220 Figure 2 mold and die pad design in Ganesan because the modification would have involved a selection of a known design based on its suitability for its intended use. 
Pagaila Figure 8, directed to a similar package design, discloses a semiconductor package (220), comprising: a mold (176) over and around a first die (170) and a first via (178), wherein the first via (178) extends through the mold (176) .
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Pat. No. 9,859,245 [hereinafter Chen ’245], Figure 3, and further in view of Pagaila Figure 8 and Alvarado, U.S. Pat. Pub. No. 2011/0186995, Figures 5-7.
Chen ’245, Figure 3:

    PNG
    media_image8.png
    445
    647
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    306
    455
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    166
    403
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    433
    747
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    448
    487
    media_image12.png
    Greyscale

Regarding claim 1: Chen ’245 Figure 3 discloses semiconductor package, comprising: a mold (180) around a first die (170) and a first via (160), wherein the first via (160) extends through the mold (180) and is adjacent to an edge of the first die (170); a first redistribution layer (410) on a top surface of the first die (170), wherein the first redistribution layer (410) includes a point of contact at its upper surface; and a second die (130b) having an interconnection structure (138), such as a conductive pillar or conductive bump, coupled to a die pad (136) on a bottom surface of the second die (130b), wherein the interconnection structure (138) of the second die (130b) is coupled to the first redistribution layer (410), wherein the first redistribution layer (410) couples the second die (130b) to the first die (170), wherein the second die (130b) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (170) and the second edge is positioned 
Pagaila Figure 8, directed to a similar package design, discloses a semiconductor package (220), comprising: a mold (176) over and around a first die (170) and a first via (178), wherein the first via (178) extends through the mold (176) and is adjacent to an edge of the first die (170); a first redistribution layer (182) on a top surface of the first die (170), wherein the first redistribution layer (182) includes a location for connecting to a solder ball (196); and a second die (190) having a solder ball (196) coupled to a die pad (192) on a bottom surface of the second die (190), wherein the solder ball (196) of the second die (190) is coupled to the first redistribution layer (182), wherein the first redistribution layer (182) couples the second die (190) to the first die (170).  Pagaila specification ¶¶ 54-69.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Pagaila solder ball (196) and mold design in Chen ’245 because the modification would have involved a selection of a known design based on its suitability for its intended use, an electrical connection between the dies and protection for the first die.
Alvarado Figures 5-7 disclose a first redistribution layer (505), wherein the first redistribution layer (505) includes a conductive pad (505a).  Alvarado specification ¶¶ 
Regarding claim 3, which depends from claim 1: Chen ’245 Figure 3 discloses that the footprint of the first die (170) is greater than a footprint of the second die (130b).  See Chen ’245 Figure 3.

Allowable Subject Matter
Claims 2, 7, 8, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all claim objections and Section 112 rejections are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “wherein the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via or the second via”, in combination with the remaining limitations of the claim.
With regard to claims 7 and 8: The claims have been found allowable due to their dependency from claim 2 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “wherein the first redistribution layer includes one or 
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “the footprint of the first die is greater than a footprint of the second die”, in combination with the remaining limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897